1.	  The delegation of Liberia extends heartiest congratulations to you, Mr. President, on your election to preside over the thirty-sixth session of the Assembly. We note that you bring to your onerous responsibility not only sterling leadership qualities but also more than two decades of experience in the United Nations system.
2.	Our sincere thanks and appreciation go to your illustrious predecessor, Mr. Rudiger von Wechmar, for the services he so ably rendered the Organization. Much was expected of him, and much was received.
3.	We also wish to thank the SecretaryGeneral for his continuing efforts in guiding the activities of the United Nations in the pursuit of international peace and security.
4.	Permit us to add to the words of welcome that have been extended to Vanuatu and Belize upon their advent to membership in the Organization. We wish their people well as they embark upon the task of nation building. We look forward to the day when all peoples and countries under alien domination can exercise their inalienable right to self-determination, freedom and independence.
5.	When we appeared before the Assembly at the thirty- fifth session [13th meeting], we did so at the advent of a revolutionary process. We were privileged to give an overview of this process and to explain its causes and effects. As we appear before you once again, we wish to underscore some of our achievements thus far.
6.	It is pleasing to note that the revolution has not departed from its original objectives. Consistent with the commitment of the People's Redemption Council to return power to civilians in the shortest time practicable, a Constitutional Commission, clothed with special privileges and immunities, has been mandated to draft a constitution by which Liberia can return to civilian control and democratic institutions.
7.	Concomitantly, the Government of Liberia, under the leadership of Commander in Chief Samuel Kanyon Doe, is acting with all deliberate speed to effect progressive changes in the quality of life of our people and relieve the problems which made the revolution not only necessary but inevitable. Our people are motivated by a firm determination to resolve the problems which beset Liberia: 90 per cent illiteracy; cultural alienation; an economy which produces what we do not consume, while we consume what it does not produce; an inadequate health delivery system; 53 per cent unemployment within the active labor force; and a pattern of corruption which was bequeathed to the people by the erstwhile princes of privilege.
8.	It may be recalled that the People's Redemption Council inherited a bankrupt treasury with an overdraft of $11 million, along with external indebtedness amounting to more than $700 million. However, with perseverance and tenacity, we have rescheduled our loans abroad, formulated a development plan and, with the assistance of IMF, worked out a stabilization program to set the basis for economic recovery.
9.	Commander in Chief Samuel Kanyon Doe and the People's Redemption Council have also engaged in the summary release from detention of former officials of Government who were charged with high treason and rampant corruption. By this act of magnanimity our people have been spared the trauma of protracted trials which could have invoked disturbing memories of the past and thereby detracted from the process of national reconciliation. The prisons have been rendered virtually empty.
10.	We have gathered here, as we have done for 35 years, to engage in our annual review of developments in the world today." After these many years of our collective wisdom, there is still polarization of the many nations of the world. Mighty nations seem adrift, and the spectre of a nightmare now looms larger than the prospects for peace. Lurking in the hearts and minds of many of us in this Hall are designs and schemes of war against our neighbors. The world is today consumed by mounting problems: an arms race, food shortages, an energy problem and a range of economic ills inflation, unemployment, protectionism, low levels of capital formation and unstable commodity markets.

11.	In our domestic settings, many Governments have created oppressive circumstances which inhibit men from living and acting as men circumstances "which blind men to their goals, prevent them from taking measures to free themselves and militate against the vision and boldness of the human spirit. 
12. Implicit in the search for peace over the past 35 years have been two basic convictions: first, that the cooperation of the great Powers would condition the environment in which peace could be preserved and security guaranteed; and, secondly, that Member States, as a matter of commitment, and therefore honor, would strictly adhere to the principles of the Charter of the United Nations.
15; These conditions have never been met, and many high hopes in the Charter have proved to be most disappointing. Instead of cooperation, we see rivalry and disagreement among the great Powers; instead of strict adherence by all Member States to the Charter, nonconformity is common; and instead of progressive steps towards global cooperation and unity, we find Member States preoccupied with parochial concerns to the exclusion of the collective interest. We see the United Nations, which ought to be the conscience of mankind, being reduced to an arena for peaceful war or a warlike peace  pax bellicosa, bellum pacificum. Each year we all cry "Peace, peace", but there is no peace.
14.	If we are to succeed in attaining our common goals and aspirations, we must develop a sense of community. We must forge cooperative partnerships and work together meaningfully to discuss and solve our common problems. These are the high principles to which the Government of Liberia is committed and it is within the broad context of these principles that we now turn to specific issues on our agenda.
15.	We welcome the designation of 1981 as the International Year of Disabled Persons. We believe that the dedication of a year to the disabled will contribute to public understanding of disability and emphasize the need for rehabilitation. To this end, appropriate measures are being designed in Liberia.
16.	Liberia's position on decolonization is clear and unequivocal: we reaffirm our solidarity with all colonial countries and peoples, especially the struggling people of southern Africa, who, with the blood of martyrs, are resisting systematic laws of exploitation, discrimination and suppression.
17.	Liberia continues to feel that Security Council resolution 435 (1978) has all the attributes for ensuring the independence of Namibia under the leadership of the South West Africa People's Organization [SWAPO]. We remain convinced that as long as South Africa can find solace in some quarters of the contact group it will continue to reject the plan for Namibia's independence referred to in that resolution, will increase its repression of the Namibian people and will engage in acts of destabilization and terrorism against Mozambique, Angola and other neighboring States. It was therefore with much relief that we welcomed the brief but unconditional affirmation of the United States commitment to resolution 435 (1978).
18.	The situation in Afghanistan and Kampuchea demonstrates the insecurity of small States of the international community. It also points to the impotence of the Organization in the face of serious threats to the security of small nations. We totally reject and are absolutely opposed to the presence of foreign troops in the two countries and we call for their immediate withdrawal to enable the people to choose their own form of government without outside interference of any kind.
19.	Developments in Cyprus continue to constitute a threat to international peace and security. We urge due respect for the sovereignty and territorial integrity of that State, and we call for a resumption of the inter-communal talks so that the miseries of that long-suffering people will come to an end.
20.	The international economic outlook continues to be characterized by uncertainty, especially for the developing countries. Many of these countries are faced with mounting unemployment, spiraling inflation, worsening terms of trade, rising protectionism, dwindling sources of financial assistance and overall economic stagnation. Indeed, many of the developing countries are threatened with imminent economic collapse.
21.	Members of the international community, particularly developed countries and oil-producing States, must all strive to rise above the temptation to pursue shortsighted objectives of self-interest at the expense of the wellbeing of the global economy.
22.	Our Government welcomes the determined efforts of the United Nations system to rallying Member States to undertake serious discussions and seek solutions to the problems confronting the international economy. We refer specifically to the recent United Nations Conference on New and Renewable Sources of Energy, held at Nairobi, and the United Nations Conference on the Least Developed Countries, held in Paris this month. In the same vein, we look forward with much anticipation to the forthcoming NorthSouth summit, scheduled to be held in Cancun.
23.	Liberia has consistently maintained, and continues to maintain, a Middle East policy based on the following principles: first, that a just and lasting peace cannot prevail in the Middle East without due recognition of the inalienable rights of the Palestinian people, including their right to a State of their own; secondly, that Israel must withdraw completely from all occupied Arab lands; and, thirdly, that all States in the region, including Israel, have a right to live freely within secure and internationally recognized boundaries with the fullest respect for their territorial integrity and sovereignty.
24.	We wish to register our support for Egypt in its efforts to find a peaceful solution to the crises in the Middle East. Our sympathy certainly goes to that State which, far from shouting the loudest, pays the highest price, in both men and material, for war in that area of the world. We find nothing intrinsically wrong with partial agreements, and we are convinced that the Camp David agreements represent a meaningful initial approach. We believe Egypt needs the encouragement of men of good will everywhere with a view to achieving a broader and more comprehensive solution.
25.	For our part, we will not permit it to be said of President Sadat as was said in 1874 of Walpole, that "in vain [he] battled . . . against the cry for war ... He stood alone in his desire for peace." It may be recalled that Liberia, Africa's oldest republic, took the initiative of issuing a call last year for all States which have severed diplomatic relations with Israel to begin a reexamination of their policy. It may also be recalled that the birth of Israel was the culmination of a United Nations proceeding. Interestingly, too, Liberia cast the deciding vote in 1948 which gave rise to the existence of Israel.
26.	We persist in stimulating public debate on the issue of diplomatic fence-mending because we believe that the increasing estrangement and isolation of Israel undermine the prospects for a peaceful solution to the Middle East problem. Links must exist to facilitate communication. In order to reconcile warring factions, the parties must at least be reached.
27.	While our own reexamination process has been slow, it has produced some modest results by at least compelling us to concretize our views.
28.	We find that the ostensible reason for the severance of ties with Israel solidarity with Egypt on the matter of the violation of its territorial integrity no longer obtains. Cairo has effected a modus vivendi with Tel Aviv, and Liberians ought not to be more Egyptian than Sadat. Yet there are issues which continue to concern us, and some of them have claimed the attention of the Israeli authorities.
29.	We find disturbing the collaboration between Tel Aviv and Pretoria. It is equally disturbing to be reminded of the open secret that some black African States maintain vibrant and extensive economic links with South Africa. At the same time, it is reassuring to note that an active Jewish community exists in South Africa with strong anti-apartheid sentiments.
30.	Further, considering the close ties of friendship and cooperation which exist between the Lebanese and Liberian peoples, the Government of Liberia was distressed by Israel's recent bombing of Lebanon. We believe such an act undermines the prospects for peace in the area and trust that all parties concerned will henceforth exercise restraint.
31.	Another matter which remains of crucial concern to us is the just cause of the Palestinian people. In the spirit of AfroArab solidarity, we remain irrevocably aligned with them in their struggle. We are therefore awaiting with keen interest the results of the talks on Palestinian autonomy which began in Cairo a few days ago.
32.	In accordance with the principles of the Charter of the United Nations, particularly the principles of self-determination and non-interference in the internal affairs of other States, Liberia believes that the Korean question should be solved through peaceful negotiations between the peoples of North Korea and South Korea. To that end, we call on the SecretaryGeneral to renew his offer made in 1979 to both Seoul and Pyongyang to perform an intermediary role. Furthermore, membership in the United Nations of both North Korea and South Korea should be encouraged to help alleviate tension and create a  favorFable climate for stability. This should be urged without prejudice to the eventual reunification of the Korean peninsula.
33.	Many years of hard work and resourcefulness have gone into the formulation of a convention on the law of the sea on the basis of the principle of the common heritage of mankind. Despite significant advances, a final text has yet to be agreed upon. We continue to await a common regulation, universally acceptable, to govern the sea and thereby ensure that its benefits and resources are shared by us all.
34.	Despite the many obstacles confronting the United Nations, we believe it has the capacity to bring about a more peaceful, just and equitable world community. However, it requires the highest degree of our understanding, cooperation, dedication and commitment. Let us therefore resolve that each of us will bring to the Organization now and in the years to come the fullest measure of those qualities. In the cause of the people, the struggle continues.
